AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                                            (NOTE: Identify Changes with Asterisks (*))
                      Sheet 1


                                            UNITED STATES DISTRICT COURT
                                                                 Middle District of Tennessee
                UNITED STATES OF AMERICA                                         AMENDED JUDGMENT IN A CRIMINAL CASE
                                      V.
                              John Roberts                                       Case Number: 3:16CR00199-01
                                                                                 USM Number: 15421-028
Date of Original Judgment: 12/5/2017                                             David L. Cooper
                                           (Or Date of Last Amended Judgment)    Defendant's Attorney
Reason for Amendment:
[~ Correction of Sentence on Remand (18 U.S.C. 3742(f)(1) and (2))               ❑ Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
❑ Reduction of Sentence for Changed Circumstances (Fed. R. Crim.                 ❑ Modification of Imposed Term of Imprisonment for Extraordinary and
    P. 35(b))                                                                      Compelling Reasons (18 U.S.C. § 3582(c)(1))
❑ Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))            ❑ Modification of Imposed Term of Imprisonment for Retroactive Amendment(s)
❑ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)                to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))

                                                                                 ❑ Direct Motion to District Court Pursuant ❑ 28 U.S.C. § 2255 or
                                                                                   ❑ 18 U.S.C. § 3559(c)(7)
                                                                                 ❑ Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
❑ pleaded guilty to count(s)
❑ pleaded nolo contendere to count(s)
   which was accepted by the court.
❑
✓ was found guilty on count(s)        One through Eight, Eleven, Thirteen, Sixteen, Twenty-Two, and Twenty-Three
    after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                     Nature of Offense                                                            Offense Ended                   Count
 18 U.S.C. § 371                     Conspiracy to Defraud the United States                                      2/24/2016                      1

 18 U.S.C. § 1343                    Wire Fraud                                                                   6/14/2013                      2

 18 U.S.C. § 1343                    Wire Fraud                                                                   4/7/2014                       3
       The defendant is sentenced as provided in pages 2 through                 8          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
❑ The defendant has been found not guilty on count(s)
❑ Count(s)                                                 ❑ is ❑ are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes m economic circumstances.
                                                                                 5/12/2020
                                                                                Date of Imposition of Judgment


                                                                                 Signature of Judge
                                                                                  Eli Richardson                               U.S. District Judge
                                                                                 Name and Title of Judge


                                                                                 Date




                   Case 3:16-cr-00199 Document 415 Filed 05/12/20 Page 1 of 8 PageID #: 2819
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet IA                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                             Judgment — Page           2        of          _8.
DEFENDANT: John Roberts
CASE NUMBER: 3:16CR00199-01

                                              ADDITIONAL COUNTS OF CONVICTION

Title & Section                 Nature of Offense                        Offense Ended                     Count
18 U.S.C. § 1343                    Wire Fraud                           9/19/2014                          4

18 U.S.C. § 1343                    Wire Fraud                           11/20/2014                         5

18 U.S.C. § 1343                    Wire Fraud                           2/8/2015                           6

18 U.S.C. § 1343                    Wire Fraud                           4/4/2015                           7

18 U.S.C. § 1343                    Wire Fraud                           4/24/2015                          8

18 U.S.C. § 1343                    Wire Fraud                           7/13/2015                          11

18 U.S.C. § 1343                    Wire Fraud                           8/4/2015                           13

 18 U.S.C. § 1343                   Wire Fraud                           1/14/2016                          16

 22 U.S.C, § 2278(b)(2)             Arms Export Control Act              10/27/2014                         22

 22 U.S.C. § 2278(b)(2)             Arms Export Control Act              1/11/2015                          23




                                    MM~S




                                ~
                                               ~
                                        r..'i .f~                                                               -.y„~
                                    O
                                                                         ~+..~`x.,.                         .~... -`~-.:~




        a


                Case 3:16-cr-00199 Document 415 Filed 05/12/20 Page 2 of 8 PageID #: 2820
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 2 —Imprisonment                                                                 (NOTE: Identify Changes with Asterisks (*))
                                                                                                       Judgment — Page       3       of          8
DEFENDANT: John Roberts
CASE NUMBER: 3:16CR00199-01

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
104 months (Ct. 1: 60 months; Cts. 2 through 8, 11, 13, 16, 22, and 23: 104 months, all concurrent)




211     The court makes the following recommendations to the Bureau of Prisons:
Placement at one of the following: Pensacola Federal Prison Camp, Montgomery Federal Prison Camp, Ashland Federal
Correctional Institute


CfI     The defendant is remanded to the custody of the United States Marshal.

IN      The defendant shall surrender to the United States Marshal for this district:
        ❑      at                                  ❑       a.m.     ❑    p.m. on
        ❑      as notified by the United States Marshal.

❑       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        ❑      before 2 p.m. on
        ❑      as notified by the United States Marshal.
        ❑      as notified by the Probation or Pretrial Services Office.


                                                                     RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                             to

at                                                         with a certified copy of this judgment.



                                                                                                     UNITED STATES MARSHAL




                                                                                                 DEPUTY UNITED STATES MARSHAL




                Case 3:16-cr-00199 Document 415 Filed 05/12/20 Page 3 of 8 PageID #: 2821
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 3 — Supervised Release                                                      (NOTE: Identify Changes with Asterisks (*))
                                                                                                     Judgment—Page    4      of        8
DEFENDANT: John Roberts
CASE NUMBER: 3:16CR00199-01
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
3 years, each count, concurrent




                                                    MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
       [vf The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
             substance abuse. (check fapplicable)
4•      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
       restitution. (check if applicable)
5.      You must cooperate in the collection of DNA as directed by the probation officer. (check (applicable)
6. ❑ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U. S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check ('applicable)
7. ❑ You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.




                Case 3:16-cr-00199 Document 415 Filed 05/12/20 Page 4 of 8 PageID #: 2822
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                                        Judgment—Page    5     of      8
DEFENDANT: John Roberts
CASE NUMBER: 3:16CR00199-01

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
       time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
       the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
       to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to fmd full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work, or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
       was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
       tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
        first getting the permission of the court.
12.     If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
        require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
        person and confirm that you have notified the person about the risk.
13.     You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S, probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov,

Defendant's Signature                                                                                       Date




                Case 3:16-cr-00199 Document 415 Filed 05/12/20 Page 5 of 8 PageID #: 2823
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                      Sheet 31) — Supervised Release                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                               Judgment—Page   6      of        8
DEFENDANT: John Roberts
CASE NUMBER: 3:16CR00199-01

                                        SPECIAL CONDITIONS OF SUPERVISION
  1. The defendant shall pay restitution in an amount totaling $700,000 to the United States Army, Defense Finance &
  Accounting Service, Department 3300, ATTN: Special Actions, 8899 East 56th Street, Indianapolis, IN 46249-3300.
  Payments shall be submitted to the Clerk, United States District Court, 801 Broadway, Nashville, TN 37203. Restitution is
  due immediately. If the defendant is incarcerated, payment shall begin under the Bureau of Prisons' Inmate Financial
  Responsibility Program. Should there be any unpaid balance when supervision commences, the defendant shall pay the
  remaining restitution at a minimum monthly rate of 10 percent of the defendant's gross monthly income. No interest shall
  accrue as long as the defendant remains in compliance with the payment schedule ordered. Pursuant to 18 U.S.C. § 3664
  (k), the defendant shall notify the court and United States Attorney of any material change in economic circumstances that
  might affect ability to pay.

  2. The defendant shall furnish all financial records, including, without limitation, earnings records and tax returns, to the
  United States Probation Office upon request.

  3. The defendant shall not incur new debt or open additional lines of credit without prior approval of the United States
  Probation Office until all monetary sanctions are paid.




                Case 3:16-cr-00199 Document 415 Filed 05/12/20 Page 6 of 8 PageID #: 2824
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 5 — Criminal Monetary Penalties                                                   (NOTE: Identify Changes with Asterisks (*))
                                                                                                      Judgment — Page      7        of          8
DEFENDANT: John Roberts
CASE NUMBER: 3:16CR00199-01
                                              CRIMINAL MONETARY PENALTIES
     The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                      Assessment                     JVTA Assessment*           Fine                         Restitution
TOTALS             $ 1,300.00                    $                          $                             $ 700,000.00


❑    The determination of restitution is deferred until                 An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

❑    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately prop      ayment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664 1),
                                                                                                  1), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                 Total Loss**                          Restitution Ordered                 Priority or Percentage

 Defense Finance & Accounting                                                                       $700,000.00

 Service
 Department 3300
 ATTN: Special Actions

 8899 East 56th Street
 Indianapolis, IN 46249-3300




TOTALS                                                           M              $              700,000.00


❑     Restitution amount ordered pursuant to plea agreement $

❑     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

[6    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

           the interest requirement is waived for            ❑ fine    56   restitution.

      ❑ the interest requirement for the          ❑    fine      ❑ restitution is modified as follows:



* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
* * Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.




                 Case 3:16-cr-00199 Document 415 Filed 05/12/20 Page 7 of 8 PageID #: 2825
AO 245C (Rev. Q2/18) Amended Judgment in a Criminal Case
                     Sheet 6 — Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment — Page        8      of         8
DEFENDANT: John Roberts
CASE NUMBER: 3:16CR00199-01

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A     ❑ Lump sum payment of $                              due immediately, balance due

           ❑    not later than                                  , or
           ❑    in accordance with ❑ C,           ❑ D,     ❑    E, or    ❑ F below; or

B    [K    Payment to begin immediately (may be combined with           ❑ C,       ❑ D, or ❑ F below); or

C     ❑ Payment in equal                   (e.g., weekly, monthly, quarterly) installments of $                      over a period of
                    (e.g., months or years), to commence                 (e.g., 30 or 60 days) after the date of this judgment; or

D     ❑ Payment in equal                    (e.g., weekly, monthly, quarterly) installments of $                   over a period of
                     (e.g., months or years), to commence                  (e.g., 30 or 60 days) after release from imprisonment to a
        term of supervision; or

E     ❑ Payment during the term of supervised release will commence within               (e.g., 30 or 60 days) after release from
        imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ❑    Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




❑     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




❑     The defendant shall pay the cost of prosecution.

❑     The defendant shall pay the following court cost(s):

d     The defendant shall forfeit the defendant's interest in the following property to the United States:
        Due to his conviction, the defendant shall forfeit a money judgment in the amount $612,933.00, per the Consent Order
        of Forfeiture (Doc. No. 410).

Payments shall be applied in the following_order: (1) assessment, 42) restitution principal (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JV"1'A assessment, (8) penalties, and (9) costs, mciudmg cost of prosecution and court costs.

                 Case 3:16-cr-00199 Document 415 Filed 05/12/20 Page 8 of 8 PageID #: 2826
